Name: 93/45/EEC: Commission Decision of 22 December 1992 concerning the granting of financial support for pilot schemes to promote combined transport
 Type: Decision
 Subject Matter: management;  transport policy;  EU finance;  organisation of transport
 Date Published: 1993-01-25

 Avis juridique important|31993D004593/45/EEC: Commission Decision of 22 December 1992 concerning the granting of financial support for pilot schemes to promote combined transport Official Journal L 016 , 25/01/1993 P. 0055 - 0056 Finnish special edition: Chapter 7 Volume 4 P. 0195 Swedish special edition: Chapter 7 Volume 4 P. 0195 COMMISSION DECISION of 22 December 1992 concerning the granting of financial support for pilot schemes to promote combined transport(93/45/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the present situation and expected development of transport in the Community makes it necessary to manage the Community's transport resources to optimum effect in accordance with environmental protection requirements; whereas this means encouraging the use of combined transport, as stated by the Council in its resolution of 30 October 1990 on setting up a European combined transport network (1); Whereas the establishment of a combined transport network should be supplemented by measures concerning the organization of intermodal transport chains; Whereas, since such measures constitute a new field, it is necessary to acquire the essential know-how in order to be able to explore the usefulness of a common policy in this sphere; whereas, therefore, pilot projects should be launched with the aim of gathering information on the feasibility of measures to organize intermodal transport chains; Whereas, in accordance with the principle of the free choice of transport mode, these pilot projects must include financial support measures which will help develop good quality services through effective cooperation which observes the rules of competition between operators; Whereas this financial support, which is intended to promote measures to organize the chain of the relevant modes of transport, must focus on a wide range of qualitative measures, excluding the financing of physical infrastructure or technological research projects, either in the form of studies, in particular feasibility studies, or of a financial contribution to innovative schemes aimed at improving the quality of the service; Whereas the financial support must be provided for a limited period and act as a special incentive to encourage operators to develop services of this kind, HAS DECIDED AS FOLLOWS: Article 1 1. Community financial support may be granted for pilot combined transport schemes which run on existing routes or routes still to be established and which: - try out measures: - to improve the organization and operation of combined transport services on these routes, - to integrate operators into the entire logistic chain, in a way which involves all operators, - evaluate whether measures of this kind make it possible ultimately to achieve effective combined transport services which can compete with road haulage and are economically viable. 2. The financing of pilot schemes shall be spread over a five-year period. Article 2 1. For the purposes of this Decision, combined transport shall mean the transport between the Member States of road vehicles, containers or demountable bodies, without unloading the goods and using at least two modes of transport from among road, rail and inland waterways. 2. Where a sea crossing is the only possible means of access to Community territory for a given region of the Community, this sea route may be covered by the pilot scheme. 3. Pilot schemes may also cover combined transport routes outside the Community where this is justified by a large volume of traffic going to, or coming from, the Community. Article 3 1. Financial support may be provided for: - preliminary studies on aspects common to all projects, - feasibility studies on a specific pilot route, - innovatory schemes aimed at improving the quality of the service. 2. The Commission shall finance pilot schemes as follows: - up to 100 % for a preliminary study, - up to 50 % for a feasibility study, - up to 30 % for innovatory schemes. Article 4 The Community's financial support shall be granted on the basis of a contract concluded between the Commission and each beneficiary. Article 5 The procedures for submitting, selecting and evaluating projects are set out in the Annex. Done at Brussels, 22 December 1992. For the Commission Karel VAN MIERT Member of the Commission (1) Note from the General Secretariat of the Council No 9832/90 of 12 November 1990. ANNEX Conditions governing the granting of Community financial support for combined transport pilot schemes 1. Timescale The financing of the pilot schemes shall cover a five-year period (1992 to 1996). 2. Presentation procedure The proposal for a pilot scheme shall be presented to the Commission by a Member State or by a private or public enterprise. The proposal may be presented jointly by a number of Member States or enterprises. 3. Selection criteria (a) The proposal for a pilot scheme must be approved by the Member States on whose territory the combined transport route covered by the pilot scheme is situated. (b) The Commission shall examine the proposals on the basis of the following criteria: - the importance of the route at European level, - the impact on goods traffic and the possibilities of road traffic being diverted to combined transport, - the cost of the proposed measures, - the proposed level and type of cooperation between the project partners, - the possibility and advisability of extending the pilot scheme to other combined transport services, - observance of the rules on competition and subsidies. 4. Decision to grant financing The Commission shall decide to finance the project in accordance with the criteria listed in point 3 and after consulting a group of experts designated by the Member States.